Title: From Thomas Jefferson to Henry Banks, 30 July 1806
From: Jefferson, Thomas
To: Banks, Henry


                        
                            Sir
                            
                            Monticello. July 30. 06
                        
                        I thank you for the information contained in your letter of the 20th. the existence of the evil was known.
                            this assists in judging of it’s extent. these vessels clear out for New Orleans which being a coasting voyage, they avoid
                            giving any bond; and by selling the vessel abroad, they avoid her forfieture which is the only penalty to which they are
                            liable. this evasion will probably be corrected by the next legislature, the authority of which alone is competent to it—
                        I salute you with respect.
                        
                            Th: Jefferson
                            
                        
                    